Citation Nr: 1225060	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for residuals of poliomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the appellant requested a travel Board hearing in connection with the current claim.  The Veteran subsequently withdrew his request for a travel Board hearing in August 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling for residuals of poliomyelitis.

Review of the claims file reveals that the Veteran has reported treatment by a Dr. R.S. at Internal Medicine Associates of Longview.  In a release form received in September 2007 the Veteran reported that he received treatment from this provider from "4-2005 to Present" and received treatment in September 2005 and February 2007.  A letter dated in August 2007 indicated that the Veteran was hospitalized in September 2005 and February to March 2007.  A response from Internal Medicine Associates of Longview dated in October 2007 indicates that the Veteran was hospitalized during the dates identified and that the records must be obtained from Good Shepherd Medical Center. 

Review of the claims file does not reveal that any indication regarding the request for records from Dr. R.S., other than those from the Veteran's hospitalization in September 2005 and February to March 2007.  In addition, review of the claims file does not reveal that records from Good Shepherd Medical Center have been associated with the claims file.

Review of the claims file reveals that the Veteran reports that he was treated by Dr. O.O. at East Texas Gastroenterology Associates.  Review of the claims file does not reveal that any records from this provider have been obtained and associated.  The Board notes that the Veteran has reported that he has stomach residuals of his poliomyelitis.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all treatment records regarding the Veteran from Good Shepherd Medical Center, Internal Medicine Associates of Longview, and East Texas Gastroenterology Associates.

Since the claims file is being returned it should be updated to include VA treatment records compiled since August 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that additional relevant evidence may be associated with the claims file at the direction of this remand, the Board finds that further VA evaluation of the Veteran's residuals of poliomyelitis is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2009.  

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Good Shepherd Medical Center, Dr. S.R. at Internal Medicine Associates of Longview, and Dr. O.O. at East Texas Gastroenterology Associates.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of any residuals of poliomyelitis found to be present.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should identify all residuals of poliomyelitis.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


